Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

*Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).*
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 6: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).
The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of defining and assessing revenue potential of a patent through the use of a 10tokenized version of said patent; establishing a blockchain for tracking chain of title and provenance of said patent in order to assign a value factor corresponding to said patent wherein said value factor reflects transactions and encumbrances associated with said patent; formulating a smart contract for binding a financial interest in said patent 15wherein said smart contract will establish a liquidity value associated with said patent; and wherein said liquidity value is operated upon to form a patent asset class which is tokenized to permit trading between third  These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or via manual human activity, but for the recitation of generic computer components.  That is, other than reciting “by a classical computer,” nothing in the claim precludes the limitations from practically being performed in the human mind or by organizing human activity.  These limitations are mental processes or organizing human activities (Step 2A1-Yes).
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer to perform the steps. The processor (computer) in the steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements of (memory) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
(Step 2B: NO). The claim is not patent eligible.
The analysis above applies to all statutory categories of the invention including claims 11 and 11. Furthermore, the dependent claims 2-5, 7-10, and 12-15 do not resolve the issues raised in the independent claim 6.
Claim 2 recites wherein said trading includes a security interest in the future income produced by said patent.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 3 recites wherein said trading includes use of general purpose computers with input and output devices.  his limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 4 recites wherein said general purpose computer includes a block chain configuration for communication with third-party servers.  his limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 5 recites wherein said patent has a minimum value wherein 5said minimum value is related to said liquidity value for establishing a value for said trading.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
supra.
Claim 8 recites wherein said trading includes use of general purpose computers with input and output devices.  This limitation is also part of the abstract idea identified in claim 6, and is similarly rejected under the same rationale as claim 6, supra.
Claim 9 recites wherein said general purpose computer includes 5a block chain configuration for communication with third-party servers.  This limitation is also part of the abstract idea identified in claim 6, and is similarly rejected under the same rationale as claim 6, supra.
Claim 10 recites wherein said patent has a minimum value wherein said minimum value is related to said liquidity value for establishing a value for said trading.  This limitation is also part of the abstract idea identified in claim 6, and is similarly rejected under the same rationale as claim 6, supra.
Claim 12 recites wherein said general purpose computer includes a block chain configuration for communication with third-party servers.  This limitation is also part of the abstract idea identified in claim 11, and is similarly rejected under the same rationale as claim 11, supra.
Claim 13 recites wherein said patent has a minimum value wherein said minimum value is related to said liquidity value for establishing a 10value for said trading.  This limitation is also part of the abstract idea identified in claim 11, and is similarly rejected under the same rationale as claim 11, supra.
supra.
Claim 15 recites wherein multiple databases each containing tokenized patents with associated patent liquidity values are compared to establish a fair market value of each of said patents.  This limitation is also part of the abstract idea identified in claim 11, and is similarly rejected under the same rationale as claim 11, supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cowles, US 20210110492, discloses a patent revenue generation system. 
Lee, US 20210004922, para. 177, discloses a a revenue apportionment for a patent. 
Kim, US 20150199781, discloses a patent valuation system. 
Shah, US 20140164261, discloses a patent market system. 
Powell, US 20120239591, disclose a market for the valuation of patents. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/BRANDON M DUCK/               Examiner, Art Unit 3698